UNITED STATES DISTRICT COURT   D
FOR THE DISTRICT OF COLUMBIA

MAR 1 8 2009
) NANCY MAYER WH|TT|NGTON, CLERK
UNITED STATES OF AMERICA, ) U-S~ D|STR|CT COURT
)
)
v. ) Criminal No. 09-cr-51 (ESH)

)
DAVID MALAKOFF, )
)
Defendant. )
)
ORDER

In a hearing before Magistrate Judge Facciola on March 6, 2009, defendant David
Malakoff entered a plea of guilty. On that date, the magistrate judge issued a Report and
Recommendation advising the Court to accept defendant’s plea. The Court has received no
objection to the Report and Recommendation, See Local Crim. R. 57.l9(b) ("Any party may file
written objections to the magistrate judge’s proposed findings and recommendations . . . within
ten days after being served with a copy thereof."). Accordingly, the Court hereby adopts the
recommendation of the magistrate judge and accepts defendant’s guilty plea.

SO ORDERED.

£/(~€,L, xi 

ELLEN SEGAL HUVELLE
United States District Judge

Date: March l7, 2009